UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

Hutkenberg, et al.
Piaintiff{s)

Vv. Civil Action No. 3:49-cv-00031

 

 

Anabaptist Healthshare, et al.
Defendant(s)

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INTEREST IN LITIGATION

 

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTIFIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION,

fF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT,

Pursuant to Standing Order entered May 15, 2000.

Tyler Hochstetler who is Defendant
(Name of party you represent) (Plaintiff/Defendant)

 

 

makes the following disclosure:

1. fs the party a publicly held corporation or other publicly held entity?

(Tes [x|No
2. Does the party have any parent corporations?
[i¥es [x]No

If yes, identify ali parent corporations, including grandparent and great grandparent corporations:

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?

[Yes [x]No

if yes, identify all such owners:

4, 1s there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome
of the litigation?

Yes [x}No

If yes, identify ali such owners:

5. fs the party a trade association?
[Yes [x]No
If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (40%}
percent or more of the party's stock:

Net apse
(>

(Gighatur (Bate)
